CLAY, Commissioner.
The Commonwealth appeals from a $5,-000 judgment in favor of the administratrix of Harry Burke, who allegedly met his death by falling from a bridge maintained by the Department of Highways.
The suit was authorized by a resolution adopted by the 19S6 General Assembly, Acts 1956, c. 227. In Commonwealth v. McCoun, Ky., 313 S.W.2d 585, we decided that such a resolution was void. Therefore, this suit was unauthorized and the judgment cannot stand.
The judgment is reversed with directions to enter judgment dismissing plaintiff’s claim.